      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 1 of 33




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


 Office of the Fulton County
 District Attorney,
                                        Case No. 1:18-cv-5902-MLB
                        Plaintiff,

 v.

 United States Department of
 Justice,

                        Defendant.

 ________________________________/

                          OPINION & ORDER

      Plaintiff moves for attorneys’ fees under the Freedom of

Information Act (“FOIA”). (Dkt. 52.) The Court grants Plaintiff’s motion.

I.    Background

      In August 2016, the U.S. Marshals Service (“USMS”) Southeast

Regional    Fugitive   Task     Force   (“SERFTF”)    shot    and      killed

Jamarian Robinson. (Dkt. 30-2 ¶¶ 3–4.) The shooting occurred in Fulton

County. (Id. ¶ 3.) Plaintiff is investigating the incident. (Id. ¶¶ 3, 5.)

It has submitted three FOIA requests to Defendant as part of that

investigation. (Id. ¶¶ 3, 5; Dkt. 27 ¶¶ 3–4, 27.)
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 2 of 33




     Plaintiff submitted two of the requests in September 2018. (Dkt.

27 ¶¶ 3–4.)    The first sought “all records concerning [SERFTF’s]

Standard Operating Procedures (SOPs), Directives, rules, or procedures

regarding” fourteen topics. (Id. ¶ 33.) The second sought a USMS Use of

Force Report about the Robinson shooting. (Id. ¶¶ 75–76.) Defendant

concluded it could not respond to the requests within its usual 60-day

window because of the volume of records sought. (Id. ¶¶ 14, 18.) As a

result, on December 22, 2018, Defendant asked Plaintiff if it was willing

to narrow the requests. (Id. ¶ 19.) Plaintiff said no. (Id. ¶ 20.)

     Five days later, Plaintiff sued claiming Defendant “has yet to

provide any of the documents or evidence requested” in violation of the

FOIA. (Dkt. 1 ¶¶ 26, 28.) On February 4, 2019, Plaintiff submitted its

third FOIA request, this time seeking “all internal investigative

documents and reports, as well as recorded interviews, either reviewed

or prepared by the Department of Justice pertaining to [the Robinson

shooting].” (Dkts. 27 ¶¶ 116–117; 27-1 at 42.) On March 12, 2019,

Plaintiff amended its complaint by adding a claim that Defendant failed

to comply with the third FOIA request. (Dkts. 13; 27 ¶ 28.) Plaintiff’s

amended complaint—which remains the operative pleading in this



                                     2
       Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 3 of 33




case—asks the Court to compel production of all non-exempt records

responsive to Plaintiff’s three FOIA requests. (Dkt. 13 at 6.) It also seeks

attorneys’ fees and litigation costs. (Id.)

     After Plaintiff amended its complaint, Defendant produced

documents responsive to Plaintiff’s first FOIA request. (See Dkt. 27

¶¶ 53, 59, 62, 64–66.) But it refused to produce the single document

Plaintiff sought in its second request or any documents responsive to

Plaintiff’s third request (together, “7(A) Records”). (Dkts. 27 ¶¶ 104, 130;

27-1 at 63, 71.)     Defendant said these records were exempt from

disclosure under FOIA Exemption 7(A) because their production “could

reasonably be expected to interfere with enforcement proceedings.” 5

U.S.C. § 552(b)(7)(A).

     In August 2019, Defendant produced the 7(A) Records to Plaintiff

in response to a separate document request (known as a Touhy request)

governed by different regulations (known as Touhy regulations). (Dkt. 27

¶¶ 106, 133).1     About a month later, Defendant also “released” the


1 Defendant’s “Touhy regulations[] are codified at 28 C.F.R. §§ 16.21–
16.27 and provide procedures to respond to demands for ‘production or
disclosure’ of information for state and federal court proceedings.”
Benhoff v. U.S. Dep’t of Justice, 2016 WL 6962859, at *3 n.5 (S.D. Cal.


                                      3
         Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 4 of 33




7(A) Records in response to Plaintiff’s FOIA requests (meaning

Defendant withdrew its assertion of Exemption 7(A)). (Dkt. 27-1 at 67–

69, 74–79.)

        In July 2020, the Court granted Defendant’s motion for summary

judgment on the three document requests, finding Defendant had

produced everything to which Plaintiff was entitled. (Dkt. 46.) But the

Court denied summary judgment on Plaintiff’s request for attorneys’

fees.    (Id.)   Plaintiff now moves to recover those fees.        (Dkt. 52.)

Defendant opposes Plaintiff’s motion. (Dkt. 57.)

II.     Legal Standard2

        “[W]hen a plaintiff seeks information under FOIA and associated

attorney fees, courts retain equitable jurisdiction to adjudicate the fee

claim after the defendant produces the requested information and thus

renders the FOIA claim moot.” Pakovich v. Verizon LTD Plan, 653 F.3d




Nov. 29, 2016). “FOIA requests are different and distinct from Touhy
requests and both are governed by two separate standards, regulations
and procedures.” Id. at 3.
2 The Court’s opinion, and the parties’ submissions, rely on several cases

from the D.C. Circuit. That is because “the majority of the caselaw
interpreting FOIA has been decided by the D.C. Circuit.” Miccosukee
Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1258 n.23 (11th
Cir. 2008).

                                       4
       Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 5 of 33




488, 493 (7th Cir. 2011); see Lovell v. Alderete, 630 F.2d 428, 431 (5th Cir.

1980) (“Even though Lovell’s [FOIA] suits were mooted by the production

of the requested documents, mootness does not automatically preclude

an award of attorney’s fees.”). So although Defendant has now complied

with Plaintiff’s document requests (and obtained summary judgment as

a result), that does not doom Plaintiff’s claim for fees.

     The FOIA’s fee provision states: “The court may assess against the

United States reasonable attorney fees and other litigation costs

reasonably incurred in any case under [the FOIA] in which the

complainant has substantially prevailed.”       5 U.S.C. § 552(a)(4)(E)(i).

“This language naturally divides the attorney-fee inquiry into two

prongs:” “fee eligibility and fee entitlement.” Brayton v. Office of the U.S.

Trade Representative, 641 F.3d 521, 524 (D.C. Cir. 2011); see Siegelman

v. U.S. Dep’t of Justice, 2019 WL 1513979, at *2 (N.D. Ala. Apr. 8, 2019)

(“If a court determines that a claimant is eligible for an award of

attorneys’ fees, then the court must decide whether the claimant is

entitled to such an award.”).     “The eligibility prong asks whether a

plaintiff has ‘substantially prevailed’ and thus ‘may’ receive fees.”

Brayton, 641 F.3d at 524 (quoting 5 U.S.C. § 552(a)(4)(E)(i)). “If so, the



                                     5
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 6 of 33




court proceeds to the entitlement prong and considers a variety of factors

to determine whether the plaintiff should receive fees.” Id. “[I]f a FOIA

plaintiff is both eligible for and entitled to an award, courts assess the

reasonableness of the requested fees.” Scott v. Internal Revenue Serv.,

2021 WL 2882012, at *2 (S.D. Fla. July 9, 2021).

III. Discussion3

     A.    Plaintiff’s Eligibility for Fees

     A plaintiff is eligible for attorneys’ fees if he “substantially

prevailed” in a FOIA case. 5 U.S.C. § 552(a)(4)(E)(i). This means [a


3 The parties previously submitted substantial evidence at the summary
judgment stage. As a general matter, the Court declines to consider this
evidence unless the parties specifically cite to it in their briefing on
Plaintiff’s motion for attorneys’ fees. See Chavez v. Sec’y Fla. Dep’t of
Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (“[D]istrict court judges are
not required to ferret out delectable facts buried in a massive record.”);
Procaps S.A. v. Patheon Inc., 2014 WL 835785, at *1 (S.D. Fla. Mar. 4,
2014) (“[I]t is not a court’s role to hunt through the record to uncover
evidence that supports one party or the other.”). The Court also declines
to consider the parties’ summary judgment briefs. We are now at a
different stage of the case. And we are dealing with a different motion.
If the parties want the Court to consider an argument in connection with
this new motion, they must present that argument in their supporting
briefs. They cannot simply “incorporate by reference” arguments made
elsewhere. See Ameris Bank v. Lexington Ins. Co., 2016 WL 5496383, at
*1 (S.D. Ga. Sept. 28, 2016) (“This Court does not accept piecemeal briefs
that incorporate by reference arguments contained in other filings.”);
Davis v. DeKalb Cty., Georgia, 2005 WL 8154356, at *2 n.3 (N.D. Ga. May


                                    6
       Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 7 of 33




plaintiff] must have “obtained relief through either (I) a judicial order, or

an enforceable written agreement or consent decree; or (II) a voluntary

or unilateral change in position by the agency, if the complainant’s claim

is not insubstantial.” 5 U.S.C. § 552(a)(4)(E)(ii). Plaintiff has obtained

no relief through a judicial order or settlement, so only the second ground

could apply here.

     That ground includes three requirements. First, the plaintiff must

have “obtained relief.” This means he [or she] “must have received from

the agency some of the information [he or she] was suing for.” First

Amendment Coal. v. U.S. Dep’t of Justice, 878 F.3d 1119, 1131 (9th Cir.

2017) (Berzon, J. concurring). Second, the relief must have been obtained

through “a voluntary or unilateral change” in the agency’s position. “This

element contemplates the willing disclosure of information to the

complainant by an agency, in contrast to one brought about by ‘judicial

order’ or ‘enforceable written agreement or consent decree.’” Id. Third,




31, 2005) (“[I]ncorporation by reference of arguments made in other briefs
. . . circumvents the page limitations imposed by the Local Rules of this
district.”). And they cannot rely on the Court to sua sponte comb through
prior briefs, pull out anything potentially relevant, and reapply it to the
motion pending before the Court. See Chavez, 647 F.3d at 1061 (“[J]udges
are not like pigs, hunting for truffles buried in briefs.”).

                                     7
       Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 8 of 33




Plaintiff’s FOIA claim must be “not insubstantial.”        This “bears on

whether the claim has or may have merit,” though it does not “demand[]

an actually meritorious” claim.” Id. at 1131–32, 1138. It is “a pretty low

standard” that is “very generous to FOIA requesters.” Id. at 1135.

      The Court finds, and Defendant does not dispute, that the first two

conditions are met here. Plaintiff “obtained relief” because it ultimately

received the 7(A) Records it sought in this lawsuit. Plaintiff obtained this

relief through a “voluntarily or unilateral change” in the agency’s position

because Defendant elected to disclose the 7(A) Records after first

withholding them under Exemption 7(A). The only dispute is whether

Plaintiff’s claim for the 7(A) Records was “not insubstantial.” Plaintiff

says the claim was substantial because it involved “potentially

meritorious requests for information.”      (Dkts. 52 at 8; 59 at 2–3.)

Defendant says the claim was insubstantial because “[t]he law clearly

supported the USMS’ original decision to withhold the 7(A) Records

under FOIA Exemption 7A.” (Dkt. 57 at 4.) The Court agrees with

Plaintiff.4


4 Defendant also preserves for appeal its argument that Plaintiff must
“show a causal nexus between the filing of its FOIA action and the USMS’


                                     8
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 9 of 33




           1.    Legal Principles

     “The Freedom of Information Act requires a federal agency to

disclose records requested by an individual.” Van Bilderbeek v. U.S. Dep’t

of Just., 416 F. App’x 9, 12 (11th Cir. 2011). But “an agency may withhold

documents that fall within one of nine statutory exemptions.” Id. Each

exemption is “narrowly construed.” Dep’t of Air Force v. Rose, 425 U.S.

352, 361 (1976). The agency bears the burden to show an exemption

applies. Van Bilderbeek, 416 F. App’x at 12.

     Exemption 7(A) allows an agency to withhold “records or

information compiled for law enforcement purposes . . . to the extent that

the production of such law enforcement records or information . . . could

reasonably be expected to interfere with enforcement proceedings.”

5 U.S.C. § 552(b)(7)(A).     “[T]o withhold documents pursuant to

Exemption 7(A), an agency must show that they were compiled for law

enforcement purposes and that their disclosure (1) could reasonably be

expected to interfere with (2) enforcement proceedings that are




voluntary production of the 7(A) Records in order to show that it
substantially prevailed on its FOIA claim.” (Dkt. 57 at 3 n.1.) The Court
previously rejected that argument at summary judgment. (Dkt. 46 at 17–
20 & n.7.)

                                    9
       Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 10 of 33




(3) pending or reasonably anticipated.” Mapother v. Dep’t of Just., 3 F.3d

1533, 1540 (D.C. Cir. 1993). The “threshold” inquiry is whether the

documents were “compiled for law enforcement purposes.” Bartko v.

United States Dep’t of Just., 898 F.3d 51, 64 (D.C. Cir. 2018).

      Defendant’s 7(A) records “consist[] of the investigative file of an

ongoing administrative investigation by the USMS’ Internal Affairs

Office, Office of Professional Responsibility (OPR-IA)” into the conduct of

unnamed USMS officials involved in Mr. Robinson’s death. (Dkt. 57-1 ¶

6.) In other words, the records were compiled in connection with an

“internal investigation[] directed at the investigating agency’s own

activities and employees.” Stern v. F.B.I., 737 F.2d 84, 89 (D.C. Cir.

1984). “Internal agency investigations present special problems in the

Exemption 7 context, for it is necessary to distinguish between those

investigations conducted ‘for a law enforcement purpose,’ and those in

which an agency, acting as the employer, simply supervises its own

employees.” Id. “[A]n agency’s investigation of its own employees is for

‘law enforcement purposes’ only if it focuses directly on specifically

alleged . . . illegal acts of particular identified officials . . . which could, if

proved, result in civil or criminal sanctions.” Id. Otherwise, “the agency



                                        10
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 11 of 33




[is] acting as an employer, not as law enforcement.” Humane Soc’y of

United States v. Animal & Plant Health Inspection Serv., 386 F. Supp. 3d

34, 49 (D.D.C. 2019). “The purpose of the investigation is the critical

factor.” Bartko, 898 F.3d at 64. “[T]he investigation [must be] for a

possible violation of law.” Jefferson v. Dep’t of Just., Off. of Pro. Resp.,

284 F.3d 172, 177 (D.C. Cir. 2002) (emphasis added); see id. (investigation

must be “related to the enforcement of federal laws”).

            2.   Analysis

      Defendant has not shown its internal investigation is “for law

enforcement purposes” because there is no evidence the investigation is

“for a possible violation of law” or could lead to “civil or criminal

sanctions.” Defendant says literally nothing about the former. And the

most it says about the latter is that “disciplinary proceedings” might

result.   (Dkt. 57-1 ¶ 13.)   That is much too vague.       Perhaps some

administrative discipline does involve criminal or civil sanctions. But

typically it does not. See Bartko, 898 F.3d at 65 (contrasting “internal

disciplinary matters” with “civil or criminal sanctions”); Jefferson, 284

F.3d at 179 (contrasting “disciplinary proceedings” with “civil liability”);

see also Stern, 737 F.2d at 90 (investigation was for law enforcement



                                    11
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 12 of 33




purposes where nothing “suggested that the scope of the sanctions should

be limited to administrative discipline”). Defendant does not show its

“disciplinary proceedings” fall into the former category rather than the

latter. Because Defendant has not “disclose[d] what law the relevant

government officials [are] seeking to enforce, and the sanctions available

under it,” it has not shown its investigation is for law enforcement

purposes. Windel v. United States, 2005 WL 846206, at *3 (D. Alaska

Apr. 11, 2005); see Bartko, 898 F.3d at 69 (“OPR [does not] explain what

type of investigation it conducted, what violations of law it was

investigating, or whether there was ever more than a fleeting possibility

of civil sanctions. That is not an investigation with an eye toward law-

enforcement proceedings.”).

     Defendant     does      provide   some   information   about    OPR-IA

investigations generally. (See Dkt. 27-1 at 9–10.) But even assuming this

information applies to the Robinson investigation specifically, it does

little to help Defendant’s case. For example, Defendant says OPR-IA

investigations   typically     determine    whether   employees     breached

“USMS policies, regulations, and standards.” (Dkt. 27-1 at 10.) But it is

not at all clear these breaches would constitute “violation[s] of law” giving



                                       12
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 13 of 33




rise to civil or criminal sanctions. See Bartko, 898 F.3d at 65 (many

violations of “the U.S. Attorney’s Manual, the North Carolina Code of

Professional Conduct, and other ethical and legal obligations. . . . would

bear only on internal disciplinary matters”); Jefferson, 284 F.3d at 179

(describing “breaches of internal Department guidelines” as “non-law

violations”); Stern, 737 F.2d at 89 (“[A]n agency’s general internal

monitoring of its own employees to insure compliance with the agency’s

statutory mandate and regulations is not protected from public scrutiny

under Exemption 7.” (emphasis added)).

      Moreover, Defendant “could hardly have hoped to satisfy its burden

of demonstrating a law enforcement purpose by naming such a huge set

of laws.” Patterson v. I.R.S., 56 F.3d 832, 837 (7th Cir. 1995). If OPR-IA

is simply investigating whether employees complied with an “entire

body” of internal rules—namely, all “USMS policies, regulations, and

standards”—it has shown “merely that some ephemeral possibilities of

law enforcement were anticipated by the agency in undertaking the

investigation.”   Id. at 838.    “This is insufficient to establish a ‘law

enforcement purpose’ under exemption 7[].” Id.; see Bartko, 898 F.3d at

64 (“mere possibility of a legal violation” is insufficient).



                                      13
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 14 of 33




      Other facts also cast doubt on any law enforcement purpose here.

First, OPR-IA does not really begin its investigations until “an

appropriate . . . law enforcement agency” has completed its own

investigation and “all legal aspects of the case have been satisfied

(e.g., declination of prosecution by prosecutor).” (Dkt. 27-1 at 9.) If “all

legal aspects of the case” have already been resolved by the time OPR-IA

enters the scene, it would be odd if OPR-IA essentially redid that work

by looking for “possible violation[s] of law” with a view to “civil or criminal

sanctions.”5   Second, OPR-IA does not actually determine whether a

violation occurred or whether discipline is appropriate. A USMS review

board does the former, and the “Human Resources Division, Employee

and Labor Relations Branch” (in consultation with management) does

the latter. (Id. at 10.) That human resources makes the disciplinary

decisions suggests we are dealing with run-of-the-mill administrative

discipline, not criminal or civil sanctions as required under Exemption

7(A). Finally, OPR-IA’s mission appears to “focus primarily on internal

disciplinary matters.” Bartko, 898 F.3d at 65. According to Defendant,


5 The U.S. Attorney’s Office had “declined to pursue further criminal
investigation” into Mr. Robinson’s death by early 2019 at the latest. (Dkt.
30-6 at 8.)

                                      14
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 15 of 33




OPR-IA “ensures all allegations of misconduct and integrity violations

are analyzed and investigated in compliance with DOJ and USMS

policies and procedures.” (Dkt. 27-1 at 9.) “Absent from that assignment

is any reference to the investigation of criminal wrongdoing or violations

of law.”   Bartko, 898 F.3d at 65–66 (discussing OPR’s mandate to

investigate “allegations of misconduct”).         This suggests “OPR’s

responsibilities [are on] the ‘internal agency monitoring’ end of the

spectrum, where Exemption 7[] has no purchase.” Id. at 66.

     All in all, Defendant has not shown it compiled the 7(A) Records

“for law enforcement purposes.” So it has not shown those records fall

within Exemption 7(A).

           3.    Conclusion

     Because Defendant has not shown it correctly withheld the 7(A)

Records under Exemption 7(A), and because those records constitute a

sizeable portion of the total records sought by Plaintiff in this case,

Plaintiff’s claim for the records was “not insubstantial.” Plaintiff has

obtained relief through a voluntary change in Defendant’s position on a




                                    15
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 16 of 33




not insubstantial claim. So Plaintiff “substantially prevailed” and is

eligible for attorneys’ fees.6

      B.    Plaintiff’s Entitlement to Fees

      “Once a plaintiff has substantially prevailed and thus become

eligible for an award of attorney’s fees, a court should determine whether

the plaintiff is entitled to the award.” Lovell, 630 F.2d at 431 (emphasis

added). The court should make this determination based on “four rather

amorphous factors:” “(1) the benefit to the public deriving from the case;

(2) the commercial benefit to the complainant; (3) the nature of the

complainant’s interest in the records sought; and (4) whether the

government’s withholding of the records sought had a reasonable basis

in law.” Id. at 431–32; Morley v. Cent. Intel. Agency, 894 F.3d 389, 391

(D.C. Cir. 2018) (“Morley II”). The court may consider other “relevant

equitable factors” as well. Lovell, 630 F.2d at 432. Ultimately, “whether

to award attorneys’ fees is left to the sound discretion of the court.” Blue

v. Bureau of Prisons, 570 F.2d 529, 533 (5th Cir. 1978); see Lovell, 630




6Plaintiff’s other FOIA requests were also “not insubstantial,” including
because Defendant complied with them and never disputed their merit.

                                    16
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 17 of 33




F.2d at 431 (“[A]n attorney’s fees award under the FOIA . . . is

discretionary rather than presumptive.”).

     Plaintiff claims it is entitled to attorneys’ fees because its document

requests are in the public interest (factors 1–3) and Defendant’s initial

invocation of Exemption 7(A) was unreasonable (factor 4). (Dkt. 52 at 9–

11.) Defendant says Plaintiff is not entitled to attorneys’ fees because

Defendant correctly invoked Exemption 7(A). (Dkt. 57 at 2–8.) The Court

agrees with Plaintiff.

           1.    Entitlement Factors 1–3

                 a)      Legal Principles

     The Court first considers (1) the public benefit deriving from this

lawsuit; (2) the commercial benefit to Plaintiff; and (3) the nature of

Plaintiff’s interest in the records sought. Lovell, 630 F.2d at 431–32.

These “factors assist a court in distinguishing between requesters who

seek documents for public informational purposes and those who seek

documents for private advantage.” Davy v. C.I.A., 550 F.3d 1155, 1160

(D.C. Cir. 2008). “The former engage in the kind of endeavor for which a

public subsidy makes some sense, and they typically need the fee




                                    17
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 18 of 33




incentive to pursue litigation; the latter cannot deserve a subsidy as they

benefit only themselves and typically need no incentive to litigate.” Id.

     “The first factor assesses ‘the public benefit derived from the case,’

and requires consideration of both the effect of the litigation for which

fees are requested and the potential public value of the information

sought.” Id. at 1159. “‘[T]he effect of the litigation’ inquiry is properly

understood as asking simply whether the litigation has caused the

release of requested documents.” Morley I, 810 F.3d at 844. “To have

‘potential public value,’ the request must have at least a modest

probability of generating useful new information about a matter of public

concern.” Id. “The higher this probability and the more valuable the new

information that could be generated, the more potential public value a

request has.” Id. “[T]he complainant’s victory [must be] likely to add to

the fund of information that citizens may use in making vital political

choices.” Blue, 570 F.2d at 534.

     “Factors two and three—the commercial benefit to the FOIA

plaintiff and the plaintiff’s interest in the requested information—are

often combined into a single factor.” Scott, 2021 WL 2882012, at *5.

“These factors assess whether a plaintiff has sufficient private incentive



                                    18
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 19 of 33




to seek disclosure of the document without expecting to be compensated

for it.” Id. “[W]here a party is motivated by self-interest or seeks to

advance his private commercial interests, an award of costs is generally

inappropriate.” Id. That is so because “self-interest” and “pecuniary

benefit” are generally “sufficient to insure the vindication of rights given

in the FOIA.” Blue, 570 F.2d at 534. The FOIA thus has a “preference

for public interest groups, indigents and disinterested scholars over

private commercial enterprises’ efforts for disclosure.” Id.

                 b)    Analysis

     Plaintiff’s discussion of factors 1–3 is limited to a single paragraph

devoid of any citation to authority or any meaningful citation to the

record. (Dkt. 52 at 9–10.) This would normally make recovery difficult—

if not impossible—because “[t]he burden is on the plaintiff to establish

entitlement.” Abernethy v. I.R.S., 909 F. Supp. 1562, 1567 (N.D. Ga.

1995). But Plaintiff cites the sworn declaration of attorney Richard L.

Robbins. (Dkt. 52 at 9.) Mr. Robbins claims—while opining on the

reasonableness of Plaintiff’s requested fee amount—that “[t]his lawsuit

involved a matter of great public importance,” the FOIA records were

“important to [Plaintiff’s] investigation,” and the production of those



                                    19
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 20 of 33




records “would have been in the public interest.” (Dkt. 52-1 ¶¶ 17, 23.)

While conclusory, the Court accepts these assertions as the importance

of a district attorney investigating the death of a citizen is fairly obvious.

More importantly, Defendant has not opposed or otherwise responded to

Plaintiff’s argument.    So Defendant effectively concedes factors 1–3

weigh in Plaintiff’s favor. The Court will not ignore that concession.

      Other facts also support Plaintiff’s position. As to factor 1, the

Court takes judicial notice of several news articles,7 petitions,8 and other

public documents9 discussing Mr. Robinson’s death. See U.S. ex rel.

Osheroff v. Humana Inc., 776 F.3d 805, 812 n.4 (11th Cir. 2015) (“[C]ourts




7   See, e.g., https://www.aljazeera.com/features/2020/6/30/atlanta-
mothers-mourn-sons-executed-by-police;
https://www.fox5atlanta.com/news/calls-for-justice-for-jamarion-
robinson-on-what-would-have-been-his-31st-birthday;
https://www.cbs46.com/news/justice-remains-elusive-for-college-student-
shot-76-times-by-police/article_11cbe1a4-d792-11ea-8d49-
1f5e2173a9fe.html;         https://www.ajc.com/news/local/one-year-later-
mother-asks-why-bullets-riddled-son-
body/gbLgpqUUk5GeMQQJMfOUDM/.
8 See, e.g., https://www.change.org/p/department-of-justice-justice-for-

jamarion-robinson;
https://petitions.trumpwhitehouse.archives.gov/petition/justice-
jamarion-robinson-0.
9 See, e.g.,

https://en.wikipedia.org/wiki/Shooting_of_Jamarion_Robinson;
https://justiceforjamarion.org/.

                                     20
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 21 of 33




may take judicial notice of documents such as the newspaper articles at

issue here for the limited purpose of determining which statements the

documents contain (but not for determining the truth of those

statements).”).   These materials suggest Mr. Robinson’s death “has

garnered significant public attention and generated substantial public

discussion.” Siegelman, 2019 WL 1513979, at *5. And that suggests

Plaintiff’s document requests—which sought information about the

death—offered “potential public value.” Id.

     As to factors 2–3, the Court cannot see how Plaintiff—a district

attorney’s office—could benefit commercially from the records sought.

(See Dkt. 30-3 ¶ 80.) And Plaintiff’s principal interest in the records

appears to be “the pursuit of evidence, answers, and accountability for

the unexplained shooting of a civilian.” (Dkt. 52 at 9; see Dkt. 52-1 ¶ 17.)

That is, Plaintiff sought the records to determine whether it should

prosecute anyone involved in the shooting. (See Dkt. 30-6 at 7 (“We are

investigating whether the use of force employed as to Jamarion Robinson

was justified, or whether possible murder and/or aggravated assault

charges are necessary.”).) This “public-interest oriented” goal supports a

fee award. Lovell, 630 F.2d at 433.



                                    21
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 22 of 33




     Given Defendant’s concession, and the record more generally, the

Court finds factors 1–3 weigh in Plaintiff’s favor.

           2.    Entitlement Factor 4

     “The final factor in determining a plaintiff’s entitlement to

attorneys’ fees under FOIA is the reasonableness of the agency’s

withholdings.” Siegelman, 2019 WL 1513979, at *7. “To determine the

reasonableness of an agency’s withholding, a court must consider

whether the agency’s opposition to disclosure had a reasonable basis in

law and whether the agency was recalcitrant in its opposition to a valid

claim or otherwise engaged in obdurate behavior.” Id. “The agency

carries the burden of showing that it behaved reasonably.” Id.

     Defendant claims it acted reasonably because “the law clearly

supported the USMS’ original decision to withhold the 7(A) Records

under FOIA Exemption 7A.” (Dkt. 57 at 8.) But the Court has already

determined the records were not exempt.         And Defendant has done

nothing to show its assertion of Exemption 7(A) was reasonable though

ultimately incorrect. So factor 4 also weighs in Plaintiff’s favor.10



 Defendant’s assertion of Exemption 7(A) in response to Plaintiff’s third
10

FOIA request was improper for the additional reason that Defendant


                                    22
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 23 of 33




           3.    Conclusion

     All four factors favor Plaintiff, and it is thus entitled to fees.

Moreover, even if Defendant were right that factor 4 (the only factor it

addresses) weighs in its favor, the Court would still conclude fees are

appropriate. “[W]hen the four factors point in different directions, the

district court has very broad discretion in deciding how to balance those

factors and whether to award attorney’s fees.” Morley II, 894 F.3d at 391

(only in “rare case[s]” would reversal be appropriate); see Blue, 570 F.2d

at 534 (“[A]ll four criteria are to be weighed.”). Given that Defendant did

nothing to address factors 1–3, that those factors all favor Plaintiff, and

that only factor 4 could conceivably favor Defendant, the Court finds a

fee award appropriate here. See Mendez-Suarez v. Veles, 698 F. Supp.

905, 908 (N.D. Ga. 1988) (“[T]he government’s basis for failing to release




failed to “make a reasonable effort to estimate the volume of any [exempt]
matter” and to “provide . . . such estimate to the person making the
request.” 5 U.S.C. § 552(a)(6)(F). In its letter denying Plaintiff’s request,
Defendant said nothing about the volume of records responsive records
covered by the exemption. (See Dkt. 30-10.) It had to do so (“unless
providing such estimate would harm an interest protected by the
exemption,” which seems unlikely here). 5 U.S.C. § 552(a)(6)(F); see
Mobley v. Dep’t of Just., 845 F. Supp. 2d 120, 124 (D.D.C. 2012) (“plain
text of the statute” requires agencies “to make a reasonable effort to
estimate the volume of the documents withheld”).

                                     23
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 24 of 33




documents is only one of many equitable factors that the Court may

consider.”); see also Sage v. N.L.R.B., 1987 WL 46834, at *2 (W.D. Mo.

Nov. 4, 1987) (“The first factor has been described as ‘probably the most

important consideration in determining entitlement to fees in a FOIA

case.’” (quoting Miller v. U.S. Dep’t of State, 779 F.2d 1378, 1389 (8th Cir.

1985)).

     C.     Plaintiff’s Fee Amount

     Having concluded Plaintiff is entitled to attorneys’ fees, the Court

must now determine the reasonableness of Plaintiff’s requested fee

amount. “The most useful starting point for determining the amount of

a reasonable fee is the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Hensley v. Eckerhart,

461 U.S. 424, 433 (1983). “This number is called the lodestar.” Ela v.

Destefano, 869 F.3d 1198, 1203 (11th Cir. 2017). “[T]here is a strong

presumption that the lodestar is the reasonable sum the attorneys

deserve.”   Id.   But “[u]ltimately, the computation of a fee award is

necessarily an exercise of judgment, because there is no precise rule or

formula for making these determinations.” Villano v. City of Boynton

Beach, 254 F.3d 1302, 1305 (11th Cir. 2001).



                                     24
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 25 of 33




     Plaintiff seeks $135,318.30 in attorneys’ fees and $1,599.88 in

litigation costs. (Dkt. 59 at 15.) Defendant asks the Court to reduce this

amount because (1) Plaintiff’s requested hourly rate is unreasonable;

(2) Plaintiff seeks fees for unsuccessful or unnecessary work; (3) Plaintiff

seeks fees for non-FOIA work; and (4) Plaintiff is not entitled to

substantial fees for litigating its own fee requests. (Dkt. 57 at 16–25.)

The Court considers each argument below.11

           1.    Hourly Rate

     “A reasonable hourly rate is the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Norman v. Hous. Auth.

of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). “[T]he

relevant market for purposes of determining the reasonable hourly rate

for an attorney’s services is the place where the case is filed.” Am. C.L.

Union of Georgia v. Barnes, 168 F.3d 423, 437 (11th Cir. 1999). “The

applicant bears the burden of producing satisfactory evidence that the

requested rate is in line with prevailing market rates.” Norman, 836 F.2d




11Defendant also challenges other fees Plaintiff has already deducted.
(See Dkts. 52-4 ¶¶ 30–34; 59 at 13–14.) Those challenges are moot.

                                    25
         Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 26 of 33




at 1299. “[S]atisfactory evidence necessarily must speak to rates actually

billed and paid in similar lawsuits.” Id. “[T]he affidavit of the attorney

performing the work” is not enough. Id. “Evidence of rates may be

adduced through direct evidence of charges by lawyers under similar

circumstances or by opinion evidence.” Id. “The weight to be given to

opinion evidence of course will be affected by the detail contained in the

testimony on matters such as similarity of skill, reputation, experience,

similarity of case and client, and breadth of the sample of which the

expert has knowledge.” Id. “[T]he district court is entitled to rely on its

own experience and judgment in coming to a reasonable hourly rate.”

Martinez v. Hernando Cty. Sheriff’s Off., 579 F. App’x 710, 714 (11th Cir.

2014).

     Plaintiff seeks fees based on hourly rates of $425–650 for partners

(13–37 years’ experience), $290–$385 for associates (4–10 years’

experience), and $225 for a paralegal (26 years’ experience), all of whom

work at the law firm Bradley Arant Boult Cummings LLP. (Dkt. 52-4 ¶¶

37, 41–42.)       Plaintiff has submitted two affidavits by Richard L.

Robbins—an experienced litigator in the Atlanta area—in support of

these rates. (Dkt. 52-1; 65-1.) Mr. Robbins opines that (1) the attorney



                                       26
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 27 of 33




rates are “reasonable and, in fact, on the low side for attorneys with

similar experience, credentials, and capabilities who are in large law

firms in the Atlanta area;” and (2) the paralegal rate is “reasonable and

comparable to the rates charged by many law firms in the Atlanta area

for paralegals with similar levels of experience.” (Dkt. 65-1 ¶¶ 8–9.)

These opinions are based on Mr. Robbins’ own knowledge and experience,

“input from prominent attorneys who . . . have also handled FOIA and

[Open Records Act] disputes,” and “publicly available and media reports

on billing rates and fees charged by large firms for such matters,

including representation for government entities.” (Id. ¶ 6.)

     Defendant initially claimed Mr. Robbins’ first affidavit was

insufficient because (1) Mr. Robbins has no experience with FOIA cases

and (2) he does not say Plaintiff’s hourly rates are reasonable for FOIA

cases specifically.   (Dkt. 57 at 17–18.)    But Mr. Robbins has since

provided a second affidavit that cures those alleged deficiencies. (Dkt.

65-1.) So Defendant’s argument fails.




                                    27
        Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 28 of 33




        Given Mr. Robbins’ sworn declarations, and the Court’s own

knowledge and experience of the Atlanta legal market, the Court finds

Plaintiff’s hourly rates are reasonable.

             2.    Unsuccessful/Unnecessary Work

        “[I]t is appropriate to alter the lodestar to reflect attorney success

or the lack thereof.” Yellow Pages Photos, Inc. v. Ziplocal, LP, 846 F.3d

1159, 1164 (11th Cir. 2017). This means “the district court must deduct

time spent on discrete and unsuccessful claims.” Norman, 836 F.2d at

1302.     Courts should also deduct “excessive, redundant or otherwise

unnecessary hours.” Id. at 1301. Redundant hours occur where a client

has multiple attorneys who “unreasonably do[] the same work.”              Id.

Excessive or unnecessary hours are “hours spent on activities for which

[an attorney] would not bill a client of means who was seriously intent on

vindicating similar rights, recognizing that in the private sector the

economically rational person engages in some cost benefit analysis.” Id.

“In the final analysis, exclusions for excessive or unnecessary work on

given tasks must be left to the discretion of the district court.” Id.




                                      28
       Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 29 of 33




                  a)   Defendant’s Motion to Strike

       Defendant says Plaintiff cannot recover fees ($1,435.50) for

“preparing a response to [Defendant’s] motion to strike the original

complaint” because Plaintiff “did not prevail on this motion.” (Dkt. 57 at

20.)   The Court disagrees.      Defendant moved to strike portions of

Plaintiff’s initial complaint. (Dkt. 12.) Plaintiff then (1) amended its

complaint by “eliminating and/or modifying many of the allegations to

which Defendant objected,” and (2) filed a response brief claiming

Defendant’s motion should be denied as moot or, alternatively, on the

merits. (Dkt. 14 at 1–2.; see Dkt. 13) The Court denied Defendant’s

motion as moot, which is exactly what Plaintiff asked it to do. (March 13,

2019 Docket Entry.) So, technically, Plaintiff did prevail on the motion.

       But Defendant’s argument fails for a more important reason.

“Although the Eleventh Circuit has directed courts to deduct fees for

discrete and unsuccessful claims, there is no requirement that the

district court deduct fees for discrete and unsuccessful motions.” Guetzloe

Grp., Inc. v. Mask, 2007 WL 2479335, at *3 (M.D. Fla. Aug. 28, 2007)

(emphasis added); see Schindler Architects, Inc. v. Fid. & Guar. Ins.

Underwriters, Inc., 2008 WL 11399573, at *4 (S.D. Fla. Feb. 15, 2008)



                                     29
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 30 of 33




(“[T]he Court may only deduct time spent on discrete and unsuccessful

claims, not motions.”).12 So even assuming Plaintiff did not prevail on

the motion to strike, that does not require a deduction.          Plaintiff’s

response to the motion “was not frivolous and was [work] for which an

attorney would bill a client of means who was seriously intent on

vindicating similar rights.” Guetzloe Grp., 2007 WL 2479335, at *3. “As

it would be reasonable to bill the client for this work, the Court finds that

it is not unreasonable to bill the adversary for it.” Id.

                 b)    Discovery

     Defendant says Plaintiff cannot recover fees ($20,678.70) for

“drafting discovery requests and attempting to compel responses to the

requests” because this work was “unnecessary.” (Dkt. 57 at 20–21.) The


12See also Cabrales v. Cty. of Los Angeles, 935 F.2d 1050, 1053 (9th Cir.
1991) (“If a plaintiff ultimately wins on a particular claim, she is entitled
to all attorney’s fees reasonably expended in pursuing that claim—even
though she may have suffered some adverse rulings.”); Chism v. FCA US,
LLC, 2021 WL 1181744, at *4 (C.D. Cal. Feb. 16, 2021) (“[P]laintiffs’
counsel are still entitled to fees for time reasonably expended on
unsuccessful motions or briefing.”). Some courts take a different view.
See, e.g., White v. Imperial Adjustment Corp., 2005 WL 1578810, at *11
(E.D. La. June 28, 2005) (“When using the lodestar method to award
attorney fees, courts routinely deduct time spent on unsuccessful,
unfounded or unnecessary pleadings, motions, discovery requests and
memoranda.”). And there may be circumstances in which that view is
the better one. But not here.

                                     30
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 31 of 33




Court again disagrees.     Defendant previously argued discovery was

“unnecessary and unwarranted in this case.” (Dkt. 21 at 8.) But the

Court rejected that argument and ordered a four-month discovery period.

(Dkt. 22.) Plaintiff was entitled to seek discovery during that period. And

the discovery it ultimately sought was not unreasonable. (See Dkt. 57-3

at 5–27.) A deduction is not required.

           3.    Non-FOIA Work

     Defendant next claims Plaintiff cannot recover fees ($22,280.95) for

“work it did in connection with its Touhy request[s].” (Dkt. 57 at 23.) The

Court agrees. FOIA allows a plaintiff to recover “attorney fees and other

litigation costs reasonably incurred in any case under [the FOIA].” 5

U.S.C. § 552(a)(4)(E)(i) (emphasis added). Plaintiff’s Touhy work, by

definition, was not done in a FOIA case. “FOIA requests are different

and distinct from Touhy requests and both are governed by two separate

standards, regulations and procedures.” Benhoff, 2016 WL 6962859, at

*3 n.5. That is so even when there is overlap among Touhy and FOIA




                                    31
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 32 of 33




requests, as Plaintiff claims is the case here.        The Court deducts

$22,280.95 from Plaintiff’s fees.13

           4.    Fee Litigation

     Finally, Defendant says Plaintiff should recover a maximum of

$10,000—rather than the $35,224.40 it seeks—for litigating its own fee

request. (Dkt. 57 at 24–25.) Defendant appears to have plucked this

number ($10,000) out of thin air. The Court declines to use it as an

arbitrary cap on Plaintiff’s award. In this Circuit, “attorney’s fees may

be awarded for time spent litigating the fee claim.” Johnson v. State of

Miss., 606 F.2d 635, 638 (5th Cir. 1979). Plaintiff has twice litigated its

entitlement to fees, once at summary judgment and again in its current

application. And Plaintiff prevailed both times. The Court sees nothing

unreasonable about Plaintiff’s requested fees for litigating its fee claim.14


13 Plaintiff does not dispute it incurred this amount in its Touhy work.
(See Dkts. 57 at 23; 57-2 at 21–24; 59 at 14.) Even assuming there are
exceptional circumstances in which Touhy work could also count as FOIA
work, Plaintiff has not shown those circumstances exist here.
14 One caveat: Plaintiff’s reply brief “reserves the right to supplement

[Plaintiff’s] request to include work performed since August in pursuit of
its fees and costs.” (Dkt. 59 at 15.) If Plaintiff does elect to seek
additional fees for its work on this motion, the Court is unlikely to grant
that request. That is so because, in resolving Plaintiff’s motion, the Court
ultimately had to do the heavy lifting on its own. Plaintiff did little to


                                      32
      Case 1:18-cv-05902-MLB Document 67 Filed 09/16/21 Page 33 of 33




           5.    Conclusion

      The Court deducts $22,280.95 from Plaintiff’s requested fee of

$135,318.30. That results in a total award of $113,037.35 in attorneys’

fees and $1,599.88 in litigation costs. Given the record and the Court’s

own knowledge and experience, the Court concludes these amounts are

reasonable and appropriate in this case.

IV.   Conclusion

      The Court GRANTS Plaintiff’s Motion for Attorney Fees and Costs

(Dkt. 52). The Court DIRECTS the Clerk to enter judgment in Plaintiff’s

favor in the amount of $114,637.23 ($113,037.35 in attorneys’ fees and

$1,599.88 in costs).

      SO ORDERED this 16th day of September, 2021.


                                           (1
                                           1
                                         MICH"K E L L. B R O W N




address factors 1–3 of the entitlement test. And Plaintiff’s briefing on
factor 4 was not persuasive. The Court ultimately determined factor 4
weighed in Plaintiff’s favor but it did so based on an argument that
Plaintiff never developed. See Erwin v. U.S. Dep’t of State, 2013 WL
842601, at *6 (N.D. Ill. Mar. 6, 2013) (“[T]he court cannot conclude that
the investigation was for law enforcement purposes. Erwin failed to
make this particular argument, but there is no forfeiture because the
Department has the burden of proving that it is entitled to the
exemption.”).

                                    33
